     Case 4:19-cr-00204-WTM-CLR Document 127 Filed 08/13/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

UNITED STATES OF AMERICA,          )
                                   )
v.                                 )          CR419-204
                                   )
ADERIAUNA CRYSTAL SHORTER,         )
                                   )
      Defendants.                  )


                                 ORDER

      Defendant Aderiauna Shorter has filed a motion seeking disclosure

of statements made by her co-defendant, Lisa Williams, pursuant to the

Government’s obligation under Brady v. Maryland, 373 U.S. 83 (1963),

and its progeny.    See doc. 124 at 1 (explaining that “the requested

statements are potential Brady/Giglio evidence . . . .”). Normally, the

Government would have fourteen days to respond to that motion. See S.D.

Ga. L. Civ. R. 12.1 (“Unless otherwise ordered responses to motions shall

be filed within fourteen (14) days after service of the motion.”). The Court

has, however, set a hearing on Shorter’s previously filed motions for

August 20, 2020. See doc. 123. To ensure that any outstanding motions

may be efficiently addressed, the Government is DIRECTED to respond

before that hearing. If the Government does not oppose the motion and
    Case 4:19-cr-00204-WTM-CLR Document 127 Filed 08/13/20 Page 2 of 2




intends to produce the material, a written response is not necessary. The

Government may simply report its non-opposition at the hearing. Any

written response, however, should be filed no later than August 19, 2020.

     SO ORDERED, this 13th day of August,
                                      st, 2020.

                                             _________________________
                                             ___
                                               ________________
                                                              ___________
                                                              __       _____
                                                                          _
                                              Christopher
                                              Ch
                                               hri
                                                 r stop e L. Ray
                                                      pher
                                              United
                                              U  it d States
                                                      St t Magistrate
                                                             M i t t JudgeJ d
                                              Southern District of Georgia




                                    2
